Citation Nr: 1222496	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  08-29 937A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a right ankle/foot disorder.

2.  Entitlement to service connection for a post operative abdominal disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 2001 to September 2005.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in May 2007 of a Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

Following the issuance of the statement of the case in August 2008, the Veteran submitted additional evidence in support of his claims and in April 2011 waived the right to have the evidence initially considered by the RO.  38 C.F.R. § 20.1304(c).

In a rating decision in February 2009, the RO denied the claim of service connection for a respiratory disorder.  The Veteran filed a notice of disagreement in March 2009.  After the RO issued a statement of the case in May 2009, the Veteran did not perfect the appeal by filing a substantive appeal.  As the RO has not taken any action to indicate to the Veteran that these claims remain on appeal, the requirement that there be a substantive appeal is not waived.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) (VA waives objection to timeliness of substantive appeal by taking actions that lead the Veteran to believe that an appeal was perfected). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a right ankle/foot disability and for residuals of a post-operative abdominal disability.  The Veteran states both conditions arose out of a motor vehicle accident occurring on November 8 or 9, 2004.  From a review of the records, alcohol may have been a factor.

After the RO was unsuccessful in obtaining a line of duty determination from the Veteran's service department, the RO made a determination that the Veteran's conduct was willful misconduct and was not in the line of duty.  See 38 C.F.R. § 3.301.  The RO based its decision upon a letter of counseling that the Veteran received after the accident and a two page history and physical from a private hospital, Scripps Memorial Hospital, in La Jolla, California, where the Veteran was transported from the accident site.  It is unclear where the author of the letter of counseling obtained his information as to the Veteran's blood alcohol content.  In addition, the emergency room physician based his conclusions about the Veteran's level of intoxication upon his observations and not a laboratory test.

The Board has therefore determined that the RO should obtain the complete medical records of Scripps Memorial Hospital, La Jolla, California and, if possible, any records of Mercy Air which was named as the entity that transported the Veteran to Scripps Memorial.

In addition, although the RO asked the Veteran for more information about the accident and the police report, it appears that the RO never received the Veteran's response before making the line of duty determination in March 2007.  Subsequently, the Veteran sent in another response received by VA in July 2009 disclosing that the accident happened in Oceanside, California, but there has not been any attempt to obtain records from the Oceanside Police Department.  The Board has determined that the police records may help substantiate the Veteran's claims.

Finally, as to record development, VA treatment records in March 2009 indicate the Veteran was hospitalized in August 2007 at a private hospital only identified as Memorial Hospital.  If this is a hospital different than Scripps Memorial where the Veteran was treated after the November, 2004 accident, the RO should obtain these records and also obtain ongoing VA medical records.  38 U.S.C.A. § 5103A(c) (West 2002). 

The Veteran has also been service connected for posttraumatic stress disorder (PTSD) by a rating decision dated in December 2007 and argues that the claims of service connection for a foot/ankle disability and an abdominal disability are for disabilities that arose out of the abuse of alcohol secondary to PTSD.  There must be clear medical evidence establishing that the alcohol or drug abuse is caused by a Veteran's primary service-connected disability, and the alcohol or drug abuse disability is not due to willful wrongdoing.  Allen v. Principi, 237 F. 3d. 1368, 1381 (Fed. Cir. 2001).  Thus, the Veteran should be afforded a VA mental health examination to address this question.

After all of the foregoing development has been completed, the RO should readdress the line of duty determination based upon all available evidence and if the RO determines that the November 2004 motor vehicle accident did occur in the line of duty, and was not caused by the Veteran's willful misconduct, adjudicate the claims of service connection on the merits.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records for the Veteran's for his right ankle/foot, and for his post operative abdominal disorder from the VA Medical Center in Palo Alto, California and all associated outpatient clinics dated form September 2005 to the present.  All attempts to obtain these records should be documented in the file.

2.  Ask the Veteran to submit or authorize VA to obtain medical records from Scripps Memorial Hospital for treatment and hospitalization starting November 9, 2004.

All efforts must be documented and associated with the file.  Any negative replies must be in writing and the Veteran notified in accordance with 38 C.F.R. § 3.159.

3.  Ask the Veteran to submit or authorize VA to obtain medical records for the hospitalization at Memorial Hospital for a small bowel obstruction in August 2007.  

All efforts must be documented and associated with the file.  Any negative replies must be in writing and the Veteran notified in accordance with 38 C.F.R. § 3.159.

4.  Contact the Oceanside California Police Department and obtain the police report and any other records of the November 9, 2004, accident involving the Veteran travelling Northbound on Ranchero Del Oro Drive or Highway 76 in Oceanside California.  (The Veteran states the accident occurred on Ranchero Del Oro and service treatment records mention Highway 76).  The information to the police should include the facts that the Veteran was driving a 2001 Toyota Celica and the other driver was driving a 2002 Honda Accord.

All efforts must be documented and associated with the file.  Any negative replies must be in writing and the Veteran notified in accordance with 38 C.F.R. § 3.159.

5.  If feasible, the Veteran should submit or authorize VA to obtain records of Mercy Air or any other paramedic entities involved in his initial treatment at the accident site and subsequent transportation to Scripps Memorial Hospital in La Jolla, California.  

All efforts must be documented and associated with the file.  Any negative replies must be in writing and the Veteran notified in accordance with 38 C.F.R. § 3.159.

6.  Once the foregoing development is completed, afford the Veteran a VA mental health examination to determine whether it is at least as likely as not (50 percent probability) that the Veteran's use of alcohol on November 4, 2004 was the result of the Veteran's service connected PTSD.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  

The examiner is asked to consider service connection is in effect for PTSD.

The examiner is also asked to consider that willful misconduct is defined as an act involving conscious wrongdoing or known prohibited action.  It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Alcohol use is considered willful misconduct where one deliberately drinks a beverage to enjoy its intoxicating effects, and intoxication results proximately and immediately in disability or death.

The examiner is also asked to consider that a Veteran may be service connected for an alcohol abuse disability or another disability caused by alcohol abuse if secondary to or as a symptom of a service-connected disability.  In order to qualify for service connection, clear medical evidence must establish that the alcohol abuse disability was secondary to, caused by, or aggravated by a service-connected disability, and that it is not due to willful wrongdoing.

The examiner is also asked to consider a lay person is competent in describing symptoms at the time which supports a later diagnosis by a medical professional.  Lay evidence concerning both occurrence and continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.
The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms

7.  After all of the foregoing development has been completed, the RO should review all available evidence and make another line of duty determination and if it is determined the Veteran's accident in November 2004 is within the line of duty, adjudicate the claims of service connection for a right ankle/foot disorder and service connection for post operative abdominal disorder.  If any benefit sought is denied, furnished the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

